Per Curiam.
When there is a moral obligation as a consideration, a recognition of the debt as an existing one, for any other purpose than to evade the statute of limitations, is favourably received as evidence of a promise to pay. Can it be material to whom, or before whom, it is made ? In Hassinger v. Solms, 5 Serg. & Rawle, 48, the acknowledgment was made in the presence of one who had no direct interest in the question, yet it was held to be a binding promise. It is true the chief justice put it on the footing of a ratification of the act of the defendant’s agent as a substitute for previous authority; but still the ratification from which the promise proceeded was made in a casual conversation with a third person. It must be admitted that these conversations are ticklish things; for the parties do not always think it necessary to speak by the card. But when they speak deliberately, there is no reason why they should not be bound by what they say when they promise to do an act in advancement of natural justice.
It was conceived to be a decisive fact in Hassinger v. Solms, that the promissor had received an important benefit from the payment of a part of the debt. The promise to pay, in the case before us, was made to the son of the defendant’s surety for the debt, and it differs from that case in no other particular. But why should it be less effectual than if it had been made to the father himself? The case seems to be substantially the same as Hassinger v. Solms, and to be ruled by it. Judgment affirmed.